Case 3:19-mj-71431-MAG Document1 Filed 09/03/19 Page 1 of 29

AO 91 (Rey. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Northern District of California

)
)
)
)
)

United States of America
Vv.

Brenda Addison,

 

Defendant(s)

 

Case No.

 

 
 

Ay x FOTN
rp
CLI PUA, U

Nc Se US is
3 19 V1491

ICs

 

CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of November 23, 2015 in the county of San Francisco in the
Northern District of California , the defendant(s) violated:
Code Section Offense Description
42 U.S.C. § 1320a-7b(b) Criminal penalties for acts involving Federal health care "Anti-Kickback
Statute."
|

This criminal complaint is based on these facts:

Please see attached affidavit.

@ Continued on the attached sheet.

Approved as to form:

 

WILLIAM FRENTZEN
Assistant United States Attorney

Sworn to before me and signed in my presence.

Date: S| (

City and state: San Francisco, California

Vito \p.

Chnplainant’ 'S signature

Katelyn McKendrick, Special Agent - FBI

 

Printed name and title

 

Judge’s signature

Hon. Joseph C. Spero, U.S. Chief Magistrate Judge

 

Printed name and title
Case 3:19-mj-71431-MAG Document 1 Filed 09/03/19 Page 2 of 29

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

 

I, Katelyn McKendrick, Special Agent with the Federal Bureau of

Investigation (“FBI”) being duly sworn, hereby depose and state as

follows:
rT. INTRODUCTION
A. SYNOPSIS
1. I submit this affidavit in support of a criminal Complaint

for BRENDA ADDISON (hereafter “ADDISON”).

2. There is probable cause to believe ADDISON has engaged in
paying kickbacks to doctors and other medical professionals in
exchange for the referral of Medicare patients to AMITY for home
health services in violation of 42 U.S.C. § 1320a-7b(b), the anti-
kickback statute.

3. As part of this investigation, agents have obtained

information and evidence from FBI cooperating witnesses “CW-1”1 and

 

'ow-1 has provided information and services to the FBI over approximately two
years and has received no monetary compensation or other consideration from the FBI
in exchange for the information and services. However, CW-1 was employed by a home
health care agency (“HHA Alpha”), which served as a cooperating entity supporting
the FBI’s undercover operation. As a result of the undercover operation, patient
numbers and/or revenue to CW-1 and CW-1’s HHA may have increased. These potential
increases to CW-1's HHA may have provided benefit to CW-1 by improving his/her
standing with the employing HHA. A criminal background check of CW-1 revealed
convictions for embezzlement, grand theft, and an arrest for false claim to
citizenship. CW-1 is an undocumented immigrant who entered the United States
illegally and by presenting false identifying documents to a CBP officer. The CWw-
llater falsely denied having possessed false identifying documents when interviewed
by immigration officers. Although CW-1 is a removable alien, removal has been
deferred under the Convention Against Torture. The CW-1 may have an incentive to
curry favor with federal law enforcement because of his immigration status. After
the conclusion of this undercover operation, FBI Agents became aware that during
the undercover operation but after HHA Alpha was no longer accepting patient
referrals from targets of the investigation, CW-1 was believed to have tried to use
his/her role as a source to threaten an individual - with whom he/she had a
personal dispute - with a law enforcement investigation into the practices of this
individual. To my knowledge, those threats were never carried out. CW-1 is not
currently the subject of any pending criminal charges.

1
Case 3:19-mj-71431-MAG Document1 Filed 09/03/19 Page 3 of 29

“CW-2”2, as well as evidence obtained through the execution of search
warrants and corroborating documentary evidence.

B. BACKGROUND OF LEGAL FRAMEWORK AND INVESTIGATION

4, Starting in the 1970s, Congress created, amended, and
strengthened the “Anti-Kickback Act”, currently United State Code,
Title 42, Section 1320a-7b(b). The relevant language of the statute
is listed below. In essence, the law criminalizes influencing
referrals for federally funded health care through payments. The
legislative history revealed Congress was deeply concerned the
normalization of kickbacks in federally funded health care programs
would lead to fraud and an undermining of the quality of patient
services since “operators become more concerned with rebates than
with care.” FBI Agents began looking into kickbacks in the San
Francisco Bay Area, specifically in the fields of home health and
hospice. Their investigation arose from concerns of false billing,
referrals without patient care in mind, that health care providers
would have a willingness to expose their patients to unnecessary
treatments and that certain home health agencies (“HHAs”) would have
a willingness to bill for, but not provide, necessary services. The
preliminary investigation into kickbacks occurring in the Bay Area in
the fields of home health and hospice revealed that the above
concerns were indeed occurring. Some of the most egregious examples
uncovered by the investigation included doctors who referred patients

to hospice care in exchange for kickbacks while demanding a

 

* cW-2 has provided information and services to the FBI and has received no
monetary compensation from the FBI in exchange for the information and services.
CW-2 has cooperated pursuant to an agreement with the United States Attorney’s
Office for the Northern District of California to provide information to law
enforcement and is seeking leniency from the government with respect to his/her own
role related to paying kickbacks in the Northern District of California.
Case 3:19-mj-71431-MAG Document1 Filed 09/03/19 Page 4 of 29

“longevity” bonus - meaning the doctor would financially benefit the
longer a patient remained on hospice. Since hospice is generally
meant for palliative care without curative intent, this system couid
encourage doctors to abandon curative options earlier with
potentially life threatening outcomes.

5. An undercover operation was selected as the means of
investigating kickbacks. From training and experience, the
investigators understood that health care providers and HHAs shrouded
their activities in secrecy. Typically, health care providers were
given kickbacks in the form of cash payments made in closed door
meetings between themselves and HHA representatives. Some used bogus
medical directorship/consultant contracts to disguise kickbacks as
payments for seemingly legitimate, but actually non-existent,
services. Given the expected closed nature of the transactions and
the relatively traceless nature of cash payments, traditional
documentary and other overt investigative techniques were deemed to
be ineffective. An undercover operation (“UCO”) was considered as
the most efficient and most successful means to gather direct
evidence of the payments and the corrupt intent of the kickback
payments.

6. Around July 2016, two employees of a known Bay Area home
health agency (“HHA Alpha”) made a complaint to Health and Human
Services Office of Inspector General (“HHS-OIG”) regarding payments
of kickbacks to doctors by other HHAs in the Bay Area. One of the
two agreed to serve as a cooperating witness (“CW-1”"). CW-1 was
paired with an undercover FBI agent (“UCE”), based in San Francisco,
who would portray himself/herself as someone representing investors,

intent on acquiring HHA Alpha and seeking to expand HHA Alpha’s

3
Case 3:19-mj-71431-MAG Document1 Filed 09/03/19 Page 5 of 29

patient population through illegal kickbacks. UCE often communicated
with targets in furtherance of the UCO while in San Francisco. The
UCO sought to investigate predicated targets and to use predicated
targets to refer UCE to other violators who the targets believed to
be engaged in similar conduct.

7. In designing the UCO, investigators learned health care
providers were weary of potential legal risks that caused them to be
unwilling to accept kickbacks from an unknown undercover agent
without an introduction from a known member of the industry.
Further, the nature and size of the kickbacks were dependent on the
types of HHA services required. For example, certain types of
insurance and services were reimbursed at a higher rate, which in
turn would lead to higher kickbacks. Many health care providers were
also quite concerned with patient satisfaction, partially to avoid a
disgruntled patient from questioning the corrupt HHA referral.
Therefore, the ability to provide specific details about services,
accepted insurance plans, and patient satisfaction was critical to
both gaining the initial introductions and to allowing the UCO to
expand. The involvement of a vetted HHA would facilitate entry of
the UCO and allow kickback referrals to be diverted away from
predicated HHA companies. Further, the care provided by the vetted
HHA could be monitored and reviewed.

8. In keeping with those goals, HHA Alpha effectively served
as a cooperating entity through its management and its participation
in the UCO. The FBI investigation was partly based upon analysis of
so-called outlier data - data showing abnormal and potentially
illegal conduct - among HHAs and doctors as well as through

interviews. Based on examination of the data and interviews, HHA
Case 3:19-mj-71431-MAG Document1 Filed 09/03/19 Page 6 of 29

Alpha did not fall into the profile of a likely kickback offender.
Checks of FBI databases did not reveal HHA Alpha as a prior or
current subject of any investigations. Additionally, the FBI
consulted with HHS-OIG and determined HHA Alpha was not a prior or
current subject of any investigations. From the founding of HHA
Alpha in 2009 until the initiation of the UCO, Medicare received two
complaints, which were later deemed to be unsubstantiated.
Additionally, HHA Alpha’s owner was aware that CW-1 would be
cooperating with an investigation and the patient paperwork and
referrals to HHA Alpha during the UCO were required to be brought to
the attention of the investigating agency. Patients referred to HHA
Alpha by physicians and others receiving payment from FBI through the
ucO, (1) were contacted by an employee of HHA Alpha to obtain their
consent for treatment by HHA Alpha, (2) as a result of this consent
and intake process, some patients ultimately did not receive
treatment from HHA Alpha because they declined treatment, preferred
an HHA of their own choosing, or medical evaluation determined
treatment was inappropriate, (3) HHA Alpha was made aware of patients
that were referred through the course of the UCO, and (4) FBI
conducted interviews of all available patients referred to HHA Alpha
and there were no serious allegations of failure in patient care.
During the course of the UCO, there was one complaint regarding
patient care provided by HHA Alpha made by a recently hired, and then
fired employee, but an investigation by the California Department of
Public Health did not result in any negative finding against HHA
Alpha. No other complaints about HHA Alpha were reported to Medicare
through the duration of the UCO. During the course of the UCO, a

total of 27 subjects were paid kickbacks and referred patients to HHA

5
Case 3:19-mj-71431-MAG Document1 Filed 09/03/19 Page 7 of 29

Alpha. At no time during their meetings with CW-1 and/or UCE did the
subjects express any concerns regarding the treatment of their
patients by HHA Alpha nor notify that any patient complaints had been
received. Further, none of the subjects indicated they were aware of
any illicit conduct by HHA Alpha prior to or during the UCO.

Cc. AGENT QUALIFICATIONS

9. I am a Special Agent of the FBI and have been so employed
since 2015. I am currently assigned to the Complex Financial Crime
Squad of the FBI’s San Francisco Field Division. As part of my
assigned duties, I investigate possible violations of federal
criminal law. I have received specialized training in health care
fraud matters including, but not limited to, Anti-Kickback, Mail
Fraud, Wire Fraud, and False Claims. I have participated in the
execution of various arrest and search warrants in which business and
personal documents, bank records, computers, and other evidence of
health care fraud and other crimes have been seized.

10. The facts set forth in this affidavit are based on my own
personal knowledge, knowledge obtained from other individuals during
my participation in this investigation, including other law
enforcement officers, my review of documents and computer records
related to this investigation, communications with others who have
personal knowledge of the events and the circumstances described
herein, and information gained through my training and experience.
This affidavit is intended to show that there is sufficient probable
cause for the requested Complaint and arrest warrant and does not set
forth all of my knowledge about this matter. Unless specifically
indicated otherwise, all conversations and statements described in

this affidavit are related in substance and in part only. Where
Case 3:19-mj-71431-MAG Document1 Filed 09/03/19 Page 8 of 29

excerpts of transcripts of audio recorded conversations are
presented, they represent my best effort at this time to transcribe
such recordings and I believe them to be accurate in substance.

D. COMPLAINANT

11. BRENDA ADDISON, is a 49-year-old U.S. citizen who is
believed to reside in Oakland, California.

E. STATUTES VIOLATED

12. Title 42, United States Code, Section 1320a-7b (b) (2) (A), in
relevant part, makes it a crime for any person to knowingly and
willfully offer or pay any remuneration (including any kickback,
bribe, or rebate) directly or indirectly, overtiy or covertly, in
cash or in kind to any person to induce such person to refer an
individual to a person for the furnishing or arranging for the
furnishing of any item or service for which payment may be made in
whole or in part under a Federal health care program.
Il. PROBABLE CAUSE

A. CASE SUMMARY

13. During the course of the investigation, the FBI identified
AMITY as being involved in a conspiracy to pay kickbacks to doctors
and other medical professionals for the certification or referral of
patients for home health or hospice services. In effect, the FBI
believed that employees and/or affiliates of AMITY were bribing
individuals associated with hospitals, skilled nursing facilities,
and doctors’ offices in order to induce those individuals to send
patients to AMITY.

14. Information provided by CW-1, physicians, and other health
care professionals (including, but not limited to, hospital case

managers, social workers, and home health marketers) indicated AMITY
Case 3:19-mj-71431-MAG Document1 Filed 09/03/19 Page 9 of 29

controlled the majority of patient referrals coming to area HHAs from
surrounding hospitals and medical offices. Per a number of
individuals identified during the investigation, AMITY’s control over
the patient referral market was reportedly the result of the agency’s
willingness to pay kickbacks for patient referrals and outbid other
HHAs engaged in similar kickback schemes. Based on a review of
Medicare claims data of multiple HHAs within the San Francisco Bay
Area, AMITY appeared to have significant control of the patient
population compared to other HHAs in the surrounding area. Since
January 1, 2013, AMITY has received approximately $105,000,000 in
payments from Medicare for home health services purportedly rendered.

15. In January 2017, CW-1 identified Glennda Santos (“SANTOS”)
as a prominent marketer employed by several HHAs in the area,
including AMITY. SANTOS was employed by AMITY as a marketing
consultant from approximately August 2015 through the first quarter
of 2019.

16. CW-1 informed agents that SANTOS was participating in a
cash-for-patient referral scheme involving physicians, hospital case
managers, and employees at skilled nursing facilities throughout the
San Francisco Bay Area. In so doing, according to CW-1, SANTOS would
give envelopes of cash to these individuals in order to direct
patient referrals to the HHAs, including AMITY.

17. In March 2017, the FBI began the UCO and introduced the UCE
as CW-1's business partner. The UCO initially focused on SANTOS and
individuals believed to be accepting kickbacks from her.

18. As part of the UCO, CW-1 and the UCE told SANTOS that they
were partnering to increase the patient population at HHA Alpha. CW-

1 and the UCE told SANTOS that CW-1 and several investors,

8
Case 3:19-mj-71431-MAG Document 1 Filed 09/03/19 Page 10 of 29

represented by the UCE, would eventually buy HHA Alpha at a later
date. As part of their agreement, SANTOS would introduce CW-1 and
the UCE to individuals willing to accept kickbacks for patient
referrals. The UCE further told SANTOS she would receive an interest
in HHA Alpha as compensation for the introductions. Later, the UCE,
CW-1, and SANTOS agreed that SANTOS would be compensated in cash for
each patient referral or introduction to physicians, case managers,
or other health care professionals who could refer patients to HHA
Alpha.

19. The UCO was based on a referral system; identified co-
conspirators would introduce medical professionals to CW-1 and the
UCE who were willing to participate in a similar patient referral
kickback scheme.

20. During the course of the UCO, SANTOS introduced individuals
she knew to already be engaged in kickback schemes, to include,
physicians, case managers, and social workers willing to accept
kickback payments in exchange for home health or hospice patients.

21. On or about August 30, 2017, SANTOS introduced CW-2 to CW-1
and the UCE; CW-2 at the time of the introduction, was employed by
AMITY. During the course of the UCO, the UCE paid CW-2 cash in
exchange for patient referrals and the introduction to a medical
professional who accepted kickback payments in exchange for the
referral of patients. At this point in the investigation, CW-2 was
not a cooperating witness but rather a subject of the investigation.

B. ADDISON’S ROLE AT AMITY AND KNOWLEDGE THAT KICKBACK

PAYMENTS FOR THE REFERRAL OF PATIENTS IS ILLEGAL
22. SINGH has employed multiple marketers at AMITY, to include

ADDISON, SANTOS, and CW-2. Typically, a legitimate home health
Case 3:19-mj-71431-MAG Document1 Filed 09/03/19 Page 11 of 29

marketer would meet with doctors, hospital case managers, and other
health care professionals to provide promotional information about
the agency in an effort to obtain patient referrals. Based on my
training and experience, however, the term “marketer” is also known
to refer to individuals willing to pay kickbacks for the referral of
patients.

23. CW-2 described the legitimate role of a marketer in the
home health care industry as someone who sells the HHA’s services,
i.e. nursing, physical therapy, occupational therapy, and social work
services. The marketer would attempt to procure new business/clients
by handing out pamphlets and spreading the word about the HHA. CW-2
stated, when he/she first became a marketer in the home health care
industry, CW-2 did indeed market as outlined above. While marketing
for AMITY, SINGH began to trust CW-2 and instructed CW-2 to take
clients out to elaborate meals, sporting events, and purchase gifts
for individuals willing to provide AMITY with patients, mainly
Medicare patients. When patient referrals were slow, SINGH directed
CW-2 to incentivize clients with gifts in effort to induce them to
refer more patients to AMITY. CW-2’s clients mainly consisted of
case managers at hospitals, social workers at skilled nursing
facilities, doctors, and office staff at doctors’ offices.

24. CW-2 stated that ADDISON was an AMITY marketer and
considered to be SINGH’s “right hand”. CW-2 believed that ADDISON
was aware of all the kickback payments made by AMITY employees to
individuals, to include doctors, for the referral of patients to
AMITY.

25. According to AMITY’s filings with the California Employment

Development Department (“EDD”), ADDISON has been employed with AMITY

10
Case 3:19-mj-71431-MAG Document1 Filed 09/03/19 Page 12 of 29

starting in the second quarter of 2015. According to EDD records,
ADDISON is also employed with Advent Care, Inc. (“ADVENT”), SINGH’s
hospice company located in Hayward, CA.

26. On or about January 17, 2018, CW-2 and ADDISON were part of
a WhatsApp text string. In the WhatsApp conversation, CW-2 and
ADDISON discussed their concerns regarding AMITY Marketer 1 (“AM-1”9).
CW-2 informed ADDISON that AM-1 no longer wanted to pay kickbacks to
individuals for the referral of patients to AMITY. ADDISON and CW-2
expressed their concerns regarding AM-1 and that they had no
intention of going to prison because of AM-1. I believe the
conversation between CW-2 and ADDISON conveys their understanding
that paying kickbacks for the referral of patients is illegal. This
text conversation included the following statements, to which, where
called for, I have added additional explanation and context based on
my training, experience, and facts I have learned through this

investigation:

 

3 Throughout this affidavit the names of physicians, individuals, and entities
not charged during this investigation have been redacted.

11
Case 3:19-mj-71431-MAG Document 1 Filed 09/03/19 Page 13 of 29

 

 

 

 

 

 

 

Speaker Text Statement Additional Explanation
CW-2: [CW-2 sent ADDISON CW-2 shared the text
screenshots of a text conversation between CW-2 and
string between CW-2 and AM-1 with ADDISON.
AM~1. The screenshots
contained the following I believe AM-1 wants to return
text communication] the “ge”, i.e. gift cards, to
CW-2. AM-1 states that he/she
AM-1: Ate can I give the was not incentivizing
ge to you tomorrow? individuals with the gift
cards and no longer wants to
CW-2: What ge? pay kickbacks. I believe that
AM-1 states to CW-2 that
AM-1: The ones I got he/she is doing “good
before coming back. I marketing without” meaning
haven’t given out that AM-1 was getting patient
referrals without
CW-2: U don’t wanna do it | incentivizing individuals with
anymore? kickback payments.
AM-1: And no ate, I don’t | “Ate” is a Filipino term
wanna do that anymore. defined as a reference to an
I’ve been doing good older female relative or
marketing without (: respected friend in Tagalog.
CW-2 Feels to me like she’s CW-2 explains to ADDISON her
washing her hands thoughts regarding AM-text
clean.... then later on messages. CW-2 expresses
turn us all in?? That’s concern that AM-1 is “washing
what I meant by early her hands clean” or coming
retirement? [emoji] clean by not wanting to pay
doesn’t make sense kickbacks and AM-1 would then
“turn us all in,” meaning
informing authorities of
AMITY’s kickback activities.
ADDISON: I know right she must
know something we don’t.
We can’t be left out to
be hanged. She needs to
tell us what she has did
and what she knows. It
was food a month ago and
now this sh.
CW-2: Yes totally don’t trust
her with this whole issue
ADDISON: Ikr I’m getting a lil “Ikr” is an abbreviation for
scared. the phrase “I know, right.”

 

 

 

12

 
Case 3:19-mj-71431-MAG Document 1 Filed 09/03/19 Page 14 of 29

 

 

 

 

 

 

Speaker Text Statement Additional Explanation
CW-2: She’s definitely up to
something.... I can soooo
feel it
ADDISON: I’m telling I don’t look I believe ADDISON is stating
good in orange and not that she does not want to go
for the cause of her to prison because of AM-1 and
“T don’t look good in orange”
Lol refers to wearing an orange
jumpsuit in prison.
CW-2: Fuck that! I ain’t
wearing that color for
her either [emoji]

 

 

 

Cc. ADDISON PARTICIPATES IN AMITY CHECK CASHING SCHEME FOR CASH
KICKBACK PAYMENTS IN EXCHANGE FOR THE REFERRAL OF MEDICARE
PATIENTS
27. On or about February 22, 2018 through March 2, 2018, CW-2
and ADDISON were part of a WhatsApp text string. In the WhatsApp
conversation, CW-2 and ADDISON discussed (1) paying Individual l a
kickback payment in the form of $2,000 in cash for the referral of
patients; (2) ADDISON’s concern with CW-2 receiving too many AMITY
checks in his/her name; and (3) CW-2 informing ADDISON that
Individual 1 agreed to the arrangement of $500 dollars per patient
referral. This text conversation included the following statements,
to which, where called for, I have added additional explanation and
context based on my training, experience, and facts I have learned

through this investigation:

 

 

 

 

Speaker Text Statement Additional Explanation

CW-2: Sis, also talked to CW-2 is requesting funds from
[Individual 1], if u ADDISON to pay Individual 1 for
can give me funds for the patients he referred to AMITY.
what we owe him? He Individual 1 will not continue to
has pts but won’t give | refer patients until he is paid
until we pay him for for his previous referrals.
previous ones

 

 

 

13
Case 3:19-mj-71431-MAG Document1 Filed 09/03/19 Page 15 of 29

 

 

 

 

 

 

 

 

 

Speaker Text Statement Additional Explanation

ADDISON: | Ok I will work to get ADDISON will work on getting CW-2
it and will tell boss the funds and will inform the
you need to “boss”, i.e. SINGH.

CW-2: 2k for him I believe “2k” refers to $2,000.

ADDISON: | Ty “Ty” is an abbreviation for “thank

you.”

CW-2: My plan is for him to I believe CW-2 planned to use
introduce me to his Individual 1 for an introduction
contacts for hospice to his source of hospice patients
source then buh bye! and would cut him out of the
[emoji BY] lol scheme once CW-2 was introduced.

“Lol” is an abbreviation for the
phrase “laughing out loud.”

ADDISON: | Ok
Lol

CW-2: [CW-2 sent ADDISON a The “FEB. LOVE” picture can be
picture of a found following the text string.
handwritten notebook
page titled “FEB. The picture includes seven rows of
LOVE” ] numbers totaling $37,940, which

appear to match the check numbers
Ones without dates I and the check totals that were
haven’t given made out to “CW-2” in February
2018. The picture also includes a
list of names, including names of
doctors. CW-2 recognized this
paper as his/her own handwriting
and described that it was from
his/her notebook where CW-2 kept
track of kickback payments and
patient referrals. Each name has
a number next to it which CW-2
told investigators was the amount
of money, in thousands, that each
individual was paid for the
referral of patients to AMITY.
CW-2 described “love” as an
incentive in the form of cash
and/or gift cards given in
exchange for patient referrals.
CW-2 Now plus [Individual The picture of “FEB. LOVE” did not

 

1]

 

include Individual 1’s name.

 

14

 
Case 3:19-mj-71431-MAG Document1 Filed 09/03/19 Page 16 of 29

 

Speaker Text Statement

Additional Explanation

 

ADDISON: | To many checks foe you

ADDISON responds that CW-2 has
received too many checks written
in his/her name for the month of
February 2018.

I believe ADDISON viewed the “FEB.
Love” picture and was concerned
that CW-2 cashed over $37,000 in
one month and didn’t want to issue
CW-2 any more checks.

 

 

CW-2: For [Individual 1]
meeting him at noon
will use my own for
now

He agreed 500 per pt,
so I'll pay him for
those two pts

CW-2 scheduled a meeting with
Individual 1. Individual 1 agreed
to be paid $500 per “pt”, i.e.
patient referral. CW-2 stated
that he/she would use his/her own
money to pay Individual 1 since
he/she has received too many
checks from AMITY for that month.

 

 

ADDISON: | Ok good

 

 

 

15

 
Case 3:19-mj-71431-MAG Document1 Filed 09/03/19 Page 17 of 29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28. CW-2 confirmed the receipt of eight checks from AMITY
written in his/her name for the month of February 2018. CW-2 cashed
the February 2018 checks which were specifically used for cash
kickback payments to individuals, including doctors, for the referral
of patients to AMITY.

29. CW-2 explained that AMITY took all patient referrals from
various insurances, to include, Medicare, Medi-Cal, and private

insurance; however, the marketers only counted the Medicare patient

16
Case 3:19-mj-71431-MAG Document1 Filed 09/03/19 Page 18 of 29

referrals. CW-2 stated Medicare patients were highly desired due to
the high reimbursement rates from Medicare and AMITY made its money
off the Medicare patients.

30. In the course of this investigation, the FBI has obtained
records from Fremont Bank of Business Regular Checking account ending
in 1173 (the “1173 Fremont Account”) belonging to AMITY. SINGH was
one of three individuals listed on the 1173 Fremont Account Signature
Care Agreement. The records obtained span the dates of November 16,
2017 through and including March 29, 2019. Through a review of these
records, I have learned that in February 2018, during the same time
period as the above mentioned WhatsApp messages, CW-2 received eight
checks, paid to the order of “CW-2” totaling $44,040, ranging in
amounts from $4,400 to $6,300. CW-2 reviewed the eight checks and
confirmed that they were signed by SINGH. The signature on the
checks reviewed by CW-2 appeared to match SINGH’s signature on the
1173 Fremont Account Signature Card Agreement. CW-2 stated the
purpose of the eight checks was to cash them and use the cash to pay
kickbacks to individuals, including doctors, for the referral of
patients to AMITY.

31. CW-2 would cash the checks from AMITY at CW-2's personal
bank, as well as, a check cashing company located on Castro Valley
Boulevard that was utilized to cash checks by multiple AMITY
employees.

32. In the course of this investigation, the FBI has obtained
records from Community Choice Financial, California Check Cashing
(“CA Check Cashing”) located in Castro Valley, California. The
records obtained span the dates of January 2012 through and including

February 2019. ADDISON, CW-2, and SANTOS, among other AMITY

17
Case 3:19-mj-71431-MAG Document1 Filed 09/03/19 Page 19 of 29

employees, have utilized the CA Check Cashing company to cash checks
from AMITY.

33. Through a review of the CA Check Cashing records, ADDISON
cashed approximately 18 checks for a total of at least $104,300 from
March 2018 to January 2019.

34. In the course of this investigation, the FBI has obtained
records from Wells Fargo Bank, N.A. of an Expanded Business Checking
account ending in 3890 (the “3890 WF Account”) belonging to AMITY.
The records obtained span the dates of January 1, 2013 through and
including December 31, 2017.

35. Through my review of the financial records of both the 1173
Fremont Account and the 3890 WF Account from November 2015 through
and including March 2019, I have learned, among other things, the
following:

a. CW-2 has received approximately 200 checks paid to the
order of CW-2 from AMITY for at least $1,077,000.

b. ADDISON has received approximately 118 checks paid to
the order of ADDISON from AMITY for at least $853,600.

c. SANTOS has received approximately 166 checks paid to
the order of SANTOS from AMITY for at least $786,300.

d. CW-2 stated that SINGH employed multiple marketers.
CW-2 knew of at least twelve AMITY employees, including ADDISON and
SANTOS, who were instructed to participate in the check cashing
scheme to get cash for kickback payments to pay individuals, to
include doctors, for the referral of patients to AMITY.

e. Based on a review of the 1173 Fremont Account and the
3890 WF Account, the twelve AMITY employees reported by CW-2, have

received over $5.5 million dollars in checks paid out in their names.

18
Case 3:19-mj-71431-MAG Document1 Filed 09/03/19 Page 20 of 29

f. The checks paid to the twelve AMITY employees, to
include ADDISON and SANTOS, were similar in nature to CW-2’s checks
based on the dollar amount and the number of checks written per
month. For example, in February 2018, ADDISON received approximately
six checks totaling $36,090 and ranging in amounts from $5,210 to
$6,300 which were similar to CW-2’s eight checks that were cashed in
February 2018. Additionally, in February 2018, SANTOS received five
checks from AMITY in SANTOS’ name totaling $28,360 ranging in amounts
from $5,210 to $6,480. Therefore, based on CW-2’s statements and the
similar nature of the checks, I believe these checks were used for
the purpose of paying kickbacks to individuals, to include doctors,
for the referral of Medicare patients to AMITY.

D. ADDISON AND SINGH PAY KICKBACKS IN THE FORM OF CHECK AND
CASH TO DR. GERALD MYINT FOR THE REFERRAL OF MEDICARE
PATIENTS TO AMITY
36. On January 15, 2019, the Honorable United States Magistrate
Judge Kandis A. Westmore approved applications by the FBI for a
warrant to search the business office and cell phone associated with
Dr. Gerald Myint (“MYINT”), an internal medicine physician located in
Hayward, California. On January 16, 2019, FBI Agents executed the
search warrants on MYINT’s office and cell phone. During the
execution of the search warrants, MYINT was interviewed in person by
FBI Agents at MYINT’s office located in Hayward, California. MYINT
was aware of the Agents’ affiliation with the FBI and was advised
that it was a crime to lie to a federal law enforcement officer. The
interview between Agents and MYINT was surreptitiously recorded via
audio recording device in its entirety. During the interview, MYINT

identified SINGH from a current DMV photograph. MYINT described

19
Case 3:19-mj-71431-MAG Document1 Filed 09/03/19 Page 21 of 29

SINGH as an owner or a boss at AMITY. Approximately four years ago,
MYINT and SINGH negotiated a deal for MYINT to obtain a payment of
$2,500 per month for referring his patients to AMITY. MYINIT
estimated he referred two to three, and sometimes seven to eight
patients to AMITY per month during this time. MYINT referred to the
payments he received as “gifts.” During the negotiation, SINGH
wanted MYINT to be the medical director for AMITY. When Agents asked
if MYINT was truly a medical director for AMITY or if the position
was just on paper, he said that he signed a contract with AMITY.
However, MYINT stated that he honestly did not physically go to AMITY
very often and handled matters by phone. MYINT estimated he worked
less than ten hours per month as the medical director at AMITY and
the job only lasted for the first year when he was being paid by
check. MYINT was not working as the medical director for AMITY when
he was receiving cash payments.

37. After receiving monthly checks from AMITY for approximately
one year, MYINT felt he may be doing something wrong or perhaps
illegal. Therefore, he stopped his relationship with AMITY and
stopped receiving checks. Then, MYINT heard of other doctors
receiving kickback payments and decided to continue receiving
kickback payments from AMITY. Approximately one year after he
stopped receiving checks from AMITY, MYINT and SINGH renegotiated the
terms of kickback payments. SINGH agreed to pay MYINT $3,000 in cash
per month for referring his patients to AMITY. Since this new
agreement was made approximately two years ago from the date of the
interview, MYINT had been receiving an envelope filled with $3,000 in
cash every month from AMITY. According to MYINT, SINGH initially

delivered checks to him directly, and she was the person who

20
Case 3:19-mj-71431-MAG Document1 Filed 09/03/19 Page 22 of 29

negotiated the terms of the payment with him. SINGH’s assistant,
whom MYINT only knew as “Brenda”, i.e. ADDISON, later delivered the
money to him every month. ADDISON would normally contact MYINT on
his cellular telephone to ensure he was in the office, then deliver
the cash, consisting of $100 bills, in an envelope to his office.
MYINT told the FBI that the most recent cash delivery he received
from ADDISON was an envelope filled with $3,000 in cash earlier in
the same month as the interview, January 2019.

38. Based on a review of the 1173 Fremont Account and the 3890
WE Account, MYINT received two checks in 2013 for $2,500 for
purported consulting services. In October 2016 though and including
July 2017, MYINT received approximately five checks ranging between
$4,975 and $6,250. The total amount received via check was
approximately $31,200. According to AMITY’s Medicare billing data
from January 2013 to January 2, 2019, MYINT was listed as the
attending physician for approximately 242 beneficiaries for whom
AMITY submitted claims to Medicare. In turn, Medicare reimbursed
AMITY approximately $1,319,100 for those patients.

39. Based on my training and experience, I am familiar with the
Stark Law (42 U.S.C. § 1395nn), a law generally making it illegal,
punishable by civil penalties and exclusion from participation in
Federal health care programs, for a physician to refer patients for
home health care services to an HHA with which the physician has a
compensation arrangement, absent the application of a safe harbor
provision. Because of this law, in my training and experience,
physicians who legitimately enter into agreements to act as medical
directors or consultants for home health care agencies endeavor to

avoid also making referrals to those agencies. The extensive

21
Case 3:19-mj-71431-MAG Document1 Filed 09/03/19 Page 23 of 29

practice of physicians receiving director or consulting payments from
AMITY while contemporaneously referring patients to AMITY further
demonstrates that probable cause exists to believe that such payments
were made illegally in exchange for the patient referrals.

E. ADDISON UTILIZED AMITY AMERICAN EXPRESS CREDIT CARD ACCOUNT

TO FACILITATE KICKBACK PAYMENTS FOR THE REFERRAL OF
PATIENTS

40. CW-2 was given an AMITY American Express credit card to
purchase various items including gift cards, gifts, and tickets for
sporting events, concerts, and trips to Las Vegas. Those gifts were
specifically for the purpose of influencing individuals to refer
patients to AMITY. CW-2 had to ask SINGH for permission prior to
using the credit card for expenditures. SINGH set the credit card
limit to $1,000 at the beginning of each month and would authorize
increases as she allowed CW-2 to make purchases. CW-2 stated that
ADDISON had an AMITY AMEX credit card and was one of the only
marketers without a monthly limit.

41. In the course of this investigation, the FBI has obtained
and reviewed records from American Express for credit cards
statements related to AMITY. SINGH was the main account holder for
the AMITY Business Gold Rewards credit card (the “AMEX Account”).

The records obtained span the dates of December 28, 2012, through May
29, 2018 and include a multitude of credit card holders and credit
card numbers, to include ADDISON and CW-2.

42. Between June 2015 and May 2018, ADDISON’s AMITY AMEX
Account had over 1500 transactions totaling approximately $609,900

worth of expenses charged by ADDISON. Those expenses largely broke

22
Case 3:19-mj-71431-MAG Document1 Filed 09/03/19 Page 24 of 29

down into the following categories: entertainment, food and beverage,
travel, and retail.

43. CW-2 stated that AMITY paid kickbacks in the form of goods
and services, for example, elaborate lunches, happy hours, expensive
dinners, Warriors tickets, as well as, high end goods in the form of
purses purchased from, Gucci, Louis Vuitton, and Nordstrom.

44, ADDISON’s retail charges on her AMITY AMEX Account were
approximately $106,000. Between December 2015 and April 2018, a few
of the major retail expenses included approximately $48,800 worth of
charges from Chanel, approximately $6,700 from Neiman Marcus,
approximately $6,000 from Yves Saint Laurent, and approximately
$5,700 from Louis Vuitton. This does not include all of ADDISON’s
retail expenses.

45. ADDISON’s entertainment charges on her AMITY AMEX Account
were over $134,000. Between December 2015 and April 2018, ADDISON
purchased approximately $113,900 worth of charges from StubHub.
StubHub is an online ticket marketplace where individuals can
purchase or sell tickets for sports, music, and theatre events,
including Golden State Warriors basketball tickets.

46. On January 14, 2019, the Honorable United States Magistrate
Judge Kandis A. Westmore approved an application by the FBI for a
warrant to search Apple iPhone associated with cellular telephone
number 510-585-5059 belonging to SINGH (the “SINGH Account”). I have
reviewed the contents of the SINGH Account, which include, among
other things, a list of SINGH’s contacts, preserved Apple iMessage
messages, text messages, and WhatsApp messages. I believe the

following iMessage, text, and WhatsApp conversations, among others,

23
Case 3:19-mj-71431-MAG Document1 Filed 09/03/19 Page 25 of 29

contribute to a showing that probable cause exists to believe that
ADDISON has violated the above mentioned statutes.

47. On or about December 8, 2018, ADDISON and SINGH were part
of a WhatsApp text string from the SINGH Account. In the WhatsApp
conversation, ADDISON and SINGH discussed purchasing Warriors tickets
for an individual believed to be the Director of Nursing at a
rehabilitation center located in Oakland, California. I believe the
Warriors tickets are an incentive for the individual employed as the
Director of Nursing to refer patients to AMITY. This text
conversation included the following statements, to which, where
called for, I have added additional explanation and context based on

my training, experience, and facts I have learned through this

 

 

 

 

 

investigation:
Speaker Text Statement Additional Explanation
ADDISON: | don wants to know if he | “DON” is an acronym for Director
can her tics for the of Nursing. I believe ADDISON
warriors don of is referring to purchasing
[Rehabilitation Center] Warriors tickets for the
? Director of Nursing at a
rehabilitation center located in
Oakland, California.
SINGH: Are we giving I believe SINGH’s statement,
Anything “are we giving anything” is
SINGH asking ADDISON if the DON
receives kickback payments from
AMITY in another form.
ADDISON: | no
SINGH: Ok get it

 

 

 

 

 

48. On or about September 25, 2018, ADDISON and SINGH were part
of a WhatsApp text string from the SINGH Account. In the WhatsApp
conversation, ADDISON and SINGH discussed purchasing concert ticket
in exchange for the referral of patients. SINGH approved the

purchase; however, SINGH wanted reassurances that Individual 2, a

24
Case 3:19-mj-71431-MAG Document 1 Filed 09/03/19 Page 26 of 29

hospital case manager in Fremont,
patients, to include hospice patients to AMITY and/or ADVENT.

text conversation included the following statements,

California,

will refer all of her
This
to which, where

 

 

 

 

called for, I have added additional explanation and context based on
my training, experience, and facts I have learned through this
investigation:
Speaker Text Statement Additional Explanation
ADDISON: | gm boss [Individual 2]
beyoncé tics
these are the ones she
wants
[ADDISON sent SINGH a
picture of the pricing for
two tickets to the Beyonce
& Jay-Z concert scheduled
on September 29; two
tickets were $926.25 each]
SINGH: Well we can but what will SINGH is willing to approve
she do for us ADDISON’s request to purchase
concert tickets for Individual
I need full communication 2; however, SINGH wants “all
under us” which refers to
Hospice all under us reassurances that Individual 2
will referral all of her
Check all floors patients, to include hospice,
to SINGH’s companies.
And all under us
I believe this statement
directly correlates the
concert tickets as an
incentive in exchange for
patient referrals to AMITY or
ADVENT.
I believe “check all floors”
to mean that SINGH wants
Individual 2 to be aware of
all patients on every floor of
the hospital and expects
Individual 2 to make every
effort to refer those patients
to AMITY or ADVENT.
ADDISON: |i will tell her for sure

 

 

 

 

25

 
Case 3:19-mj-71431-MAG Document1 Filed 09/03/19 Page 27 of 29

ITII. PROBABLE CAUSE FOR THE VIOLATION

49. Title 42 United States Code, Section 1320a-7b(b) (2) (A), in
relevant part, makes it a crime to knowingly and willfully offer any
remuneration (including any kickback, bribe, or rebate) directly or
indirectly, overtly or covertly, in cash or in kind to any person to
induce such person to refer an individual to a person for the
furnishing or arranging for the furnishing of any service for which
payment may be made in whole or in part under a Federal health care
program.

50. Medicare is a federally funded health insurance program
that provides funds for health care services provided to individuals
aged 65 or above, and to certain disabled persons. The U.S.
Department of Health and Human Services (“HHS”), Centers for Medicare
and Medicaid Services (“CMS”) administers the Medicare program, which
is a "health care benefit program" as defined by Title 18, United
States Code, Section 24(b).

51. Therefore, the referral of Medicare patients for home
health services, which is subsequently billed to Medicare, constitute
a referral for an individual to a person for the furnishing of any
item or service for which payment may be made in whole or in part
under a Federal health care program; and an arrangement or ordering
of a service for which payment may be made in whole or in part under
a Federal health care program, as defined by 42 U.S.C § 1320a-
7b (b) (1) (A) and (B).

52. There is probable cause to believe that ADDISON has
knowingly and willfully offered kickback payments to doctors, case
managers, social workers, and other healthcare professionals in

exchange for the referral of Medicare patients, in violation of Title

26
Case 3:19-mj-71431-MAG Document1 Filed 09/03/19 Page 28 of 29

42 United States Code, Section 1320a-7b(b) (2) (A), the anti-kickback
act.

53. The above allegations are supported by witness statements,
recorded statements, evidence obtained through the execution of a
search warrants, and corroborating documentary evidence.

IV. CONCLUSION

54. Based on the evidence set forth herein, there is probable
cause to believe ADDISON conspired to facilitate kickback payments in
exchange for the referral of Medicare patients for home health

services, in violation of 18 U.S.C. § 371 and 42 U.S.C. § 1320a-

Tb (b) (2) (A).
Vv. REQUEST FOR SHALING
55. Since this investigation is ongoing, disclosure of the

Complaint, this affidavit, and/or this application and the
attachments thereto will jeopardize the progress of the
investigation. Disclosure could result in the destruction of
evidence, intimidation or collusion of witnesses, or the flight of a

suspect. Accordingly, I respectfully request the Court issue an

/

rf

/
/
/
/
/
/
/
/
/
/

a a

27
Case 3:19-mj-71431-MAG Document1 Filed 09/03/19 Page 29 of 29

order directing this Affidavit and any related documents be sealed

until the further order of this Court.

LA a

Katelyn McKelhdrick, Special Agent
Federal Bureau of Investigation

Sworn to and subscribed before me

this SA day of September, 2019.

newt

HON. JOSEPH C. O
United State hief Magistrate Judge

 

28
